Exhibit 10.1.5.3












AMENDMENT
TO THE
CONSOLIDATED EDISON
THRIFT SAVINGS PLAN




Amending the Thrift Savings Plan
As Requested, Reviewed and Approved
By the Internal Revenue Service
In its Issuance of the


2017 Favorable Determination Letter


Dated December 2017




























1

--------------------------------------------------------------------------------

Exhibit 10.1.5.3




Whereas, in January 2017, the Consolidated Edison Company of New York, Inc.
(“CECONY”) submitted to the Internal Revenue Service an Application for a
Determination that the Consolidated Edison Thrift Savings Plan, as restated,
meets the qualification requirements under Internal Revenue Code 401(a).


Whereas, On December 6, 2017, the Internal Revenue Service issued a Favorable
Determination Letter (“2017 Favorable Letter”) that the Consolidated Edison
Thrift Savings Plan, as submitted, meets the qualification requirements under
Internal Revenue Code 401(a).


Whereas, the 2017 Favorable Determination Letter favorably took into account the
amendments, below, which must be approved and adopted by the end of the Treasury
Regulation 1.401(b) remedial amendment period.


Whereas, pursuant to the authority delegated by the Board of Trustees of the
CECONY to the Plan Administrator, I am authorized to approve the following
amendments.


Now, therefore, the Consolidated Edison Thrift Savings Plan is amended as
follows:










































2

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


Amendment Number 1


Article I, Definitions, is amended by adding two new definitions in their proper
correct alphabetical order:


401(k) Formula means the cash or deferred arrangement that is administered in
accordance with Code Section 401(k) and the Treasury Regulations promulgated
thereunder. The 401(k) Formula may differ for each Group depending upon whether
the Participant is member of Local 1-2, Local 3, or Local 503 or a Management
Employee and who is the Participant’s Employer. The 401(k) Formula includes, if
applicable to the particular Group, Roth Contributions.


401(m) Formula means the formula that provides Employer Matching Contributions
and that is administered in accordance with Code Section 401(m) and the Treasury
Regulations promulgated thereunder. The 401(m) Formula may differ for each Group
depending upon, for example, whether the Participant is member of Local 1-2,
Local 3, or Local 503 or a Management Employee or who is the Participant’s
Employer.


Amendment Number 2


Article III, Contributions, Section 3.12, Auto Enrollment Feature, is amended by
adding in the correct order, the Auto Enrollment Feature, the Auto Escalation
Feature, and the True Up Feature, for certain Groups, each in its correct
subsections:








































3

--------------------------------------------------------------------------------

Exhibit 10.1.5.3




(c)    Auto Enrollment Feature for a CECONY Management Employee, O&R Management
Employee, or CEI Employee, who as of April 1, 2017, is neither participating in
the 401(k) Formula nor making After-tax Contributions to the Thrift Savings
Plan:


i.
Beginning April 1, 2017, or as soon thereafter as administratively practicable,
each such CECONY Management Employee, O&R Management Employee, or CEI Employee
will be covered by the Auto Enrollment Feature.



ii.
The contribution rate for each such CECONY Management Employee, O&R Management
Employee, or CEI Employee will be set to equal two (2) percent of his or her
straight-time pay. Contributions in the Auto Enrollment Feature are made under
the 401(k) Formula; that is, under the Auto Enrollment Feature, Employee
contributions are made on a pre-tax basis.



iii.
Employee contributions and Employer Matching Contributions will be invested in
funds selected by such Employee. Each such Employee will have access to all
investment fund options available under the Thrift Savings Plan. If no fund has
been selected, Employee contributions and Employer Matching Contributions will
be invested in the default investment option under the Thrift Savings Plan,
currently the Target Date Fund, with the date that is closest to the normal
retirement date for such Employee.



iv.
Each CECONY Management Employee, O&R Management Employee, or CEI Employee will
have an opportunity before



















4

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


becoming a Participant to opt out or elect a different contribution percentage
of his or her straight-time pay. Once enrolled, each such Employee can
prospectively opt out or elect a different contribution percentage of his or her
straight-time pay.


(d)    Auto Escalation Feature:        Effective with the first payroll period
in July 2017, or as soon thereafter as administratively practicable, each CECONY
Management Participant, O&R Management Participant, or CEI Participant, who is
contributing at a rate of less than 10% will be governed by the following:
i.
Effective with the first payroll period in July of 2017, or as soon thereafter
as administratively practicable, and in each July thereafter, the contribution
rate for each such CECONY Management Participant, O&R Management Participant, or
CEI Participant who has not opted out of the Auto Escalation Feature and is
contributing less than ten (10) percent will be automatically increased by one
(1) percentage point, until such Participant’s rat e reaches ten (10) percent.
The Auto Escalation Feature is intended and designed to promote the
participation of each such Participant at a rate of 10%.



ii.
Each such Participant will have the opportunity to opt out of the Auto
Escalation Feature. Once he or she opts out of the Auto Escalation Feature, he
or she will no longer be subject to the Auto Escalation Feature.





















5

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


1.
Notice About the Auto Enrollment Feature and the Auto Escalation Feature



i.
Each such CECONY Management Employee, O&R Management Employee, or CEI Employee
will receive a Notice about the Auto Enrollment Feature and will have an
opportunity before becoming a Participant to opt out or elect a different
contribution percentage of his or her straight-time pay.



ii.
Each such CECONY Management Participant, O&R Management Participant, or CEI
Participant will receive a Notice about the Auto Escalation Feature respectively
no less than 30 days prior to its .



iii.
The Notice will explain his or her rights: (i) to elect to have automatic
contributions made at a different percentage and (ii) how automatic
contributions will be invested in the absence of any investment election.



iv.
Effective beginning January 1, 2018, and each year thereafter, each such
Participant who has not opted out of the Auto Escalation Feature and is
contributing less than 10% will receive a Notice about the continuation of the
Auto Escalation Feature no less than 30 days prior to April 2018, and every
April thereafter.



v.
Each such CECONY Management Employee, O&R Management Employee, or CEI Employee
will have an opportunity, after receipt of a Notice and before the first
scheduled date that

















6

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


the Auto Enrollment Feature becomes effective to elect out of participation.
Each such CECONY Management Participant, O&R Management Participant, or CEI
Participant will have an opportunity, after receipt of a Notice and before the
first scheduled date that the Auto Escalation Feature becomes effective to elect
to contribute a different percentage of his or her straight-time pay. In both
cases, to be effective, an election to opt out or to contribute a different
percentage must be received at least 14 days before the scheduled date that the
Auto Enrollment Feature or the Auto Escalation Feature would otherwise apply to
him or her.


vi.
If such Employee has not made an election to opt out of participation at least
14 days prior to the d ate the Auto Enrollment Feature would apply to her or
him, an amount equal to two (2) percent of his or her straight-time pay will be
withheld on a pre-tax basis and contributed to the 401(k) Formula in the Thrift
Savings Plan



vii.
Once such Employee becomes a Participant, his or her Employee contributions can
only be distributed in accordance with the terms of the Thrift Savings Plan and
federal tax laws.



viii.
Employee contributions and Employer Matching Contributions will be invested in
funds selected by the Participant. Each Participant will have access to all
investment fund options available under the Thrift Savings Plan. If no fund has
been selected, Employee contributions and Employer Matching Contributions will
be invested in the default investment option under the Thrift Savings Plan,
currently the Target



















7

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


Date Fund, with the date that is closest to the normal retirement date for the
Participant.


2.
Increase in Employer Matching Contributions for CEI Participant

As of the first Payroll Period on or after January 1, 2013, or as soon as
administratively practicable, and other than for each CEI Affiliate Participant
who is a participant in the Retirement Plan, each CEI Affiliate will contribute
an Employer Matching Contribution on behalf of each CEI Affiliate Participant,
an amount equal to 100% of the first 4% of Compensation and 50% of the next 4%
of Compensation of such contribution each month up to, but not to not to exceed,
6% of his or her Compensation for such month. Employer Matching Contributions
will match first Pre-Tax Contributions, then Roth Contributions, then After-Tax
Contributions. Employer Matching Contributions for a month will not exceed 6% of
the Participant’s Compensation for such month.


3.
True-up Feature

In the event a CECONY Management Participant, O&R Management Participant or CET
Participant elects to make Pre-Tax Contributions and/or After-Tax Contributions
in an amount which, when taking into account his or her Employer Matching
Contributions, exceeds the maximum annual additions, as defined the Thrift
Savings Plan, or her or his Pre-tax Contributions and/or
















8

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


Roth Contributions exceeds the maximum dollar limit on pre-tax or Roth
Contributions, as set forth and determined by IRC Section 402(g), the Employer
will contribute an additional Employer contribution on behalf of such
Participant (“True- Up Contribution”). The True- up Contribution will be made as
soon as administratively practicable after the end of the Plan Year, for each
such CECONY Management Participant and CEI Participant who is employed at year
end. The CECONY/CEI True-Up Contribution will equal the difference between 3% or
6%, as applicable, of such Participant’s Compensation on an annual basis minus
his or her total Employer Matching Contributions made during the year.


Amendment Number 3


The following is the is the new language for the changes resulting from the
Collective Bargaining Contract entered into June 2017, between Consolidated
Edison Company of New York, Inc. (“CECONY”) and the International Brotherhood of
Electrical Workers, IBEW, Local 3 (referred to in the Thrift Savings Plan as
“Local 3”). When included in the Thrift Savings Plan document, each provision
will be included in its proper Article, Section, and, if applicable, Subsection.


A.    Roth Contributions for Local 3 Employees.
Beginning with the first payroll period on or after January 1, 2018, or as soon
thereafter as administratively
























9

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


practicable, each Local 3 Employee participating in the Thrift Savings Plan may
elect to make Roth contributions, which are made on an after-tax basis and are
subject to the same in-service withdrawal rules as pre-tax contributions. Roth
contributions will be eligible for Employer Matching Contributions.


B.    Local 3 Employee Contributions Based on a Percentage of Total
Compensation.
1.    Beginning with the first payroll period on or after January 1, 2018, or as
soon thereafter as administratively practicable, Local 3 Employee contributions
will be based on a percentage of the Local 3 Employee’s Total Compensation. Each
Local 3 Employee may contribute a minimum of one percent (1%) up to a maximum of
fifty percent (50%) (in whole percentages) of his or her Total Compensation
subject to applicable federal tax law restrictions. Each Local 3 Employee may
elect to make his or her contributions on a pre-tax basis, a Roth contribution
basis, or an after-tax basis, or any combination.


2.    Beginning with the first payroll period on or after January 1, 2018, or as
soon thereafter as administratively practicable, each Local 3 Employee who is
contributing to the Thrift Savings Plan on a dollar per hour basis will have his
or her weekly contribution amount converted to a percentage of Total
Compensation. The calculated percent will be rounded up to the next whole
percent. If the calculated percent for a Local 3 Employee is less than one
percent (1%), his or her contribution rate will be set to the minimum of one
percent (1%).






















10

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


C.    Employer Matching Contributions.
Beginning with the first payroll period on or after January 1, 2018, or as soon
thereafter as administratively practicable, the Local 3 Employee contribution
eligible for an Employer Matching Contribution will be expressed as a percentage
of Total Compensation (“Participating Contribution”). The Maximum Employer
Matching Contributions will be:


1.    Maximum Employer Matching Contributions for Local 3 Employees Covered
Under the Final Average Pay Pension Formula.
    
Effective January 1, 2018, for each Local 3 Employee covered under the Final
Average Pay Formula in the Retirement Plan, the Employer Matching Contribution
for each week will be fifty percent (50%) of the first six percent (6%) of a
Local 3 Employee’s Total Compensation contributed to the Thrift Savings Plan for
the payroll period.     The Employer Matching Contributions will not exceed the
Maximum Employer Matching Contributions as set forth below:


























11

--------------------------------------------------------------------------------

Exhibit 10.1.5.3




For Local 3 Employees Covered Under Final Average Pay Pension Formula
Calendar Year Beginning
Weekly Maximum Employer Matching Contribution
Annual Maximum Employer Matching Contribution*
January 1, 2018
$28.40
$1,477
January 1, 2019
$29.20
$1,518
January 1, 2020
$30.00
$1,560
January 1, 2021
$30.80
$1,602
*A Participant will be eligible to receive the Annual Maximum Employer Matching
Contribution for a Plan Year if he or she had contributed at least six (6)
percent of his or her Total Compensation to the Thrift Savings Plan during each
week of the entire Plan Year.



2.    Maximum Employer Matching Contributions for Local 3 Employees Covered
Under the Cash Balance Pension Formula.


a.    Effective January 1, 2018, for each Local 3 Employee covered under the
Cash Balance Formula in the Retirement Plan, the Employer Matching Contribution
for each week will be seventy-five percent (75%) of the first six percent (6%)
of the Local 3 Employee’s Total Compensation contributed to the Thrift Savings
Plan for the payroll period.


































12

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


b.    The Employer Matching Contributions will not exceed the Maximum Employer
Matching Contributions as set forth below:


For Employees Covered Under Cash Balance Pension Formula
Calendar Year Beginning
Weekly Maximum Employer Matching Contribution
Annual Maximum Employer Matching Contribution*
January 1, 2018
$42.60
$2,215
January 1, 2019
$43.80
$2,278
January 1, 2020
$45.00
$2,340
January 1, 2021
$46.20
$2,402
*A Participant will be eligible to receive the Annual Maximum Employer Matching
Contribution for a Plan Year if he or she had contributed at least six (6)
percent of his or her weekly Total Compensation to the Thrift Savings Plan
during each week of the entire Plan Year.



3.    Maximum Employer Matching Contributions for Employees Covered Under the
Defined Contribution Pension Formula.




















































13

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


a.    Effective January 1, 2018, for each Local 3 Employee covered under the
Defined Contribution Pension Formula in the Thrift Savings Plan, the Employer
Matching Contribution for each week will be one hundred percent (100%) of the
first six percent (6%) of the Local 3 Employee’s Total Compensation contributed
to the Thrift Savings Plan for the payroll period.


b.    The Employer Matching Contributions will not exceed the Maximum Employer
Matching Contributions as set forth below:






For Employees Covered Under Defined Contribution Pension Formula
Calendar Year Beginning
Weekly Maximum Employer Matching Contribution
Annual Maximum Employer Matching Contribution*
January 1, 2018
$56.80
$2,954
January 1, 2019
$58.40
$3,037
January 1, 2020
$60.00
$3,120
January 1, 2021
$61.60
$3,203
*A Participant will be eligible to receive the Annual Maximum Employer Matching
Contribution for a Plan Year if he or she had contributed at least six (6)
percent of his or her weekly Total Compensation to the Thrift Savings Plan
during each week of the entire Plan Year.











































14

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


4.    True-Up Company Contribution.
a.    Effective for Plan Years on and after January 1, 2018, the Company will
make a “True-Up Contribution” to each Local 3 Participant who is on the active
payroll at the end of the Plan Year and who is eligible for a “True-Up
Contribution,” as set forth below.


b.    A Local 3 Participant will be eligible for a True-Up Contribution if his
or her contribution to the Thrift Savings Plan automatically stops before the
end of the Plan Year because the IRS annual contribution limit was reached and
he or she did not receive the Annual Maximum Employer Matching Contribution for
the Plan Year.


c.    A “True-Up Contribution” is an Employer Matching Contribution in an amount
equal to the difference between the applicable Annual Maximum Employer Matching
Contributions for the Plan Year, shown in the charts above, and the amount
actually contributed by the Company to the Local 3 Participant’s Employer
Matching Contribution Subaccount in the Thrift Savings Plan account. The Company
will make the True-Up Contribution as soon as administratively practicable after
the end of a Plan Year.


D.    Auto Enrollment and Auto Escalation.
        1.    Auto (401k) Enrollment for Local 3 Employees Hired on or After
January 1, 2018.
a.    Each Local 3 Employee hired on or after January 1, 2018, will be covered
under the 401(k) Auto
















15

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


Enrollment Feature in the Thrift Savings Plan and automatically will be enrolled
for a 401(k) contribution as a payroll deduction in his or her first payroll
period, or as soon thereafter as administratively practicable.


b.    The contribution rate for each Local 3 Employee who is covered under the
automatic 401(k) enrollment feature will be set to equal two percent (2%) of his
or her Total Compensation.


c.    Employee contributions and Employer Matching Contributions will be
invested in funds selected by the Local 3 Employee. Each Local 3 Participant
will have access to all investment fund options available under the Thrift
Savings Plan. If no fund has been selected, Employee contributions and Employer
Matching Contributions will be invested in the default investment option under
the Thrift Savings Plan.


d.    Each Local 3 Employee covered under the automatic 401(k) enrollment
feature will have the opportunity, before the first automatic payroll deduction
and contribution is made, to decline participation in the automatic 401(k)
enrollment feature or to make an election to contribute a different whole
percentage of his or her Total Compensation.


2.    401(k) Auto Enrollment for Local 3 Employees Hired Before January 1, 2018,
and Not Participating in the Thrift Savings Plan.






















16

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


a.    Effective the first payroll period in July 2018, or as soon thereafter as
administratively practicable, each Local 3 Employee hired before January 1,
2018, who is not making either a pre-tax, after-tax or Roth contribution to the
Thrift Savings Plan, will be covered under the 401(k) Auto Enrollment Feature
and automatically will be enrolled for a 401(k) payroll deduction and
contribution to the Thrift Savings Plan.


b.    The contribution rate for each Local 3 Employee hired before January 1,
2018, who is not making either a pre-tax, after-tax or Roth contribution and is
automatically enrolled in the automatic 401(k) enrollment feature, will be two
percent (2%) of his or her Total Compensation.


c.    Employee contributions and Employer Matching Contributions will be
invested in funds selected by the Local 3 Employee. Each Local 3 Participant
will have access to all investment fund options available under the Thrift
Savings Plan. If no fund has been selected, Employee contributions and Employer
Matching Contributions will be invested in the default investment option under
the Thrift Savings Plan.


d.    Each Local 3 Employee who is automatically enrolled in a 401(k) payroll
deduction will have the opportunity, before July 1, 2018, to decline
participation in the automatic 401(k) enrollment feature of the Thrift Savings
Plan or to make an election to contribute a different whole percentage of




















17

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


his or her Total Compensation. Once enrolled, each Local 3 Employee can
prospectively decline participation in or make an election to contribute a
different whole percentage of his or her Total Compensation.


3.    Auto Escalation for Local 3 Participants Who Contribute Less Than Two
Percent (2%) in the Thrift Savings Plan.


a.    Effective the first payroll period in July 2018, or as soon thereafter as
administratively practicable, each Local 3 Participant who is contributing at a
rate of less than two percent (2%) will have his or her contribution rate
increased to two percent (2%).


b.    Each Local 3 Participant will have the opportunity, before July 1, 2018,
to decline participation in the Auto Escalation Feature or make an election to
contribute a different whole percentage of his or her Total Compensation. Once
enrolled in the Auto Escalation Feature, each Local 3 Participant can
prospectively decline participation in or make an election to contribute a
different whole percentage of his or her Total Compensation.


4.    Auto Escalation for Local 3 Participants Who Contribute at Least Two
Percent (2%) But Less Than Ten Percent (10%) in the Thrift Savings Plan.
























18

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


a.    Effective the first payroll period in July 2019, or as soon thereafter as
administratively practicable, and in each July thereafter, each Local 3
Participant who is contributing at least two percent (2%) but less than ten
percent (10%) to the Thrift Savings Plan will have his or her 401(k)
contribution rate automatically increased by one (1) percentage point, until the
Local 3 Participant’s contribution rate reaches ten percent (10%).


b.    Each participant will have the opportunity to decline participation in the
Auto Escalation feature. Once he or she declines participation in the Auto
Escalation feature, he or she will no longer be subject to the Auto Escalation
feature.




5.    Notices about Auto Enrollment Feature and Auto Escalation Feature.
a.    Each Local 3 Employee hired on or after January 1, 2018, will receive a
Notice about the Auto Enrollment Feature within sixty (60) days following his or
her date of hire.


b.    Each Local 3 Employee who was hired before January 1, 2018, and is not
participating or is participating, but at a contribution rate of less than two
percent (2%), will receive a Notice about Auto Enrollment Feature or a Notice
about Auto Escalation Feature, respectively, no less than sixty (60) days prior
to July 1, 2018.


c.    The Notices will explain:
















19

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


(1)    A Local 3 Employee’s right to opt out of participation in the Auto
Enrollment Feature;


(2)    A Local 3 Employee’s right to elect to have automatic contributions made
at a different percentage; and


(3)    How his or her contributions will be invested in the absence of any
investment election by the Local 3 Employee.
d.    Each Local 3 Employee will have the opportunity after receipt of a Notice
and before the Auto Enrollment Feature takes effect or before the first Auto
Escalation Feature is triggered, as applicable, to make an election to opt out
of participation in the Thrift Savings Plan or to contribute a different whole
percentage of his or her Total Compensation. To be effective, Local 3 Employee
elections must be received at least fourteen (14) days prior to the date the
Auto Enrollment Feature or Auto Escalation Feature is triggered.


e.    Following the applicable waiting period, if the Local 3 Employee has not
made an election to opt out of participation at least fourteen (14) days prior
to the date the Auto Enrollment Feature or Auto Escalation Feature is triggered,
an amount equal to the applicable percentage of his or her Total Compensation
will be withheld on a pre-tax basis and contributed to the Thrift Savings Plan.


f.    Once a Local 3 Employee is enrolled, his or her Local 3 Employee
contributions can only be distributed in accordance with the terms of the Thrift
Savings Plan and federal tax laws.


















20

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


Amendment Number 4


The following is the new language for the changes resulting from the Collective
Bargaining Contract entered into in February 2017, between Orange and Rockland
Utilities, Inc. (“O&R”) and the International Brotherhood of Electrical Workers,
IBEW, Local 503 (referred to in the Thrift Savings Plan as “O&R Hourly
Employee”). When included in the Thrift Savings Plan document, each provision
will be included in its proper Article, Section, and, if applicable, Subsection.




A.
Auto Enrollment and Auto Escalation for O&R Hourly Employees Hired on or After
June 1, 2017



i.
Each O&R Hourly Employee, hired on or after June 1, 2017, will be automatically
enrolled in the Thrift Savings Plan (“Auto Enrollment Feature”) in the first
payroll period, or as soon thereafter as administratively practicable, upon
satisfaction of the 6-month Thrift Savings Plan eligibility requirement.



ii.
The pre-tax contribution rate for such O&R Hourly Employee will be set to equal
two (2%) percent of his or her straight-time pay.



iii.
Employee contributions and Employer Matching Contributions will be invested in
funds selected by the O&R Hourly Employee. Each O&R Hourly Employee will have
access to all





















21

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


investment fund options available under the Thrift Savings Plan. If no fund has
been selected, Employee contributions and Employer Matching Contributions will
be invested in the default investment option under the Thrift Savings Plan.


iv.
Each O&R Hourly Employee will have an opportunity before becoming a Participant
to opt out or elect a different contribution percentage of his or her
straight-time pay. Once enrolled, each O&R Hourly Employee can prospectively opt
out or elect a different contribution percentage of his or her straight-time
pay.



B.
Auto Enrollment Feature for an O&R Hourly Employee Hired Before June 1, 2017 and
Not Participating in the Thrift Savings Plan:



i.
Effective the first payroll period in July 2018, an O&R Hourly Employee hired
before June 1, 2017, who is not participating in the 401(k) Formula in the
Thrift Savings Plan, will be automatically enrolled in the Thrift Savings Plan.



ii.
The pre-tax contribution rate for each O&R Hourly Employee hired before June 1,
2017, and not contributing will be set to equal two (2%) percent of his or her
straight- time pay.



iii.
Employee contributions and Employer Matching





















22

--------------------------------------------------------------------------------

Exhibit 10.1.5.3




Contributions will be invested in funds selected by the O&R Hourly Employee. He
or she will have access to all investment fund options available under the
Thrift Savings Plan. If no fund has been selected, Employee contributions and
Employer Matching Contributions will be invested in the default investment
option under the Thrift Savings Plan.


iv.
Each O&R Hourly Employee will have the opportunity before July 1, 2018, to opt
out of or elect a different contribution percentage of his or her straight-time
pay. Once enrolled, each O&R Hourly Employee can prospectively opt out of or
elect a different contribution percentage of his or her straight-time pay.



C.
Auto Escalation Feature:



i.
Effective with the first payroll period in June 1, 2018, or as soon thereafter
as administratively practicable, each O&R Hourly Employee who is contributing at
a rate of less than 2% will have his or her contribution rate increased to 2%.



ii.
Each such O&R Hourly Employee will have the opportunity before June 1, 2018, to
opt out of the Auto Escalation Feature or elect a different contribution
percentage of his or her straight-time pay.



iii.
Once enrolled in the Auto Escalation Feature, each O&R Hourly Employee can
prospectively opt out or elect a

















23

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


different contribution percentage of his or her straight-time pay.


iv.
Effective with the first payroll period in June of 2019, or as soon thereafter
as administratively practicable, and in each June thereafter, the contribution
rate for each O&R Hourly Employee who has not opted out of the Auto Escalation
Feature and is contributing less than ten (10%) percent to the Thrift Savings
Plan will be automatically increased by one (1) percentage point, until the O&R
Hourly Employee’s rate reaches ten (10%) percent.



v.
Each O&R Hourly Employee will have the opportunity to opt out of the Auto
Escalation Feature. Once he or she opts out of the Auto Escalation Feature, he
or she will no longer be subject to the Auto Escalation Feature.



D.
Notices about the Auto Enrollment Feature and the Auto Escalation Feature



i.
Each O&R Hourly Employee hired on or after June 1, 2017, will receive a Notice
about the Auto Enrollment Feature within 60 days following his or her becoming
eligible to participate in the Thrift Savings Plan.



ii.
Each O&R Hourly Employee who was hired before June 1, 2017, and is not
participating or is participating, but at a contribution rate of less than 2%,
will receive a Notice

























24

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


about the Auto Enrollment Feature or a Notice about the Auto Escalation Feature,
respectively, no less than 60 days prior to July 1, 2018.


iii.
Each O&R Hourly Employee will be given a Notice about the Auto Enrollment
Feature and the Auto Escalation Feature prior to 60 days of the date the O&R
Hourly Employee’s automatic contribution or contribution increase commences. The
Notices will explain his or her rights: (i) to opt out of participation in the
Auto Enrollment Feature; (ii) to elect to have automatic contributions made at a
different percentage; and (iii) how automatic contributions will be invested in
the absence of any investment election by the O&R Hourly Employee.



iv.
Each O&R Hourly Employee will have an opportunity, after receipt of a Notice and
before the first scheduled date that the Auto Enrollment Feature or the Auto
Escalation Feature, as applicable, becomes effective, to elect out of
participation or to contribute a different percentage of his or her
straight-time pay. To be effective, an O&R Hourly Employee’s election to opt out
or to contribute a different percentage must be received at least 14 days before
the scheduled date that the Auto Enrollment Feature or the Auto Escalation
Feature would otherwise apply to him or her.



v.
If the O&R Hourly Employee has not made an election to opt-out of participation
at least 14 days prior to the date

























25

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


the Auto Enrollment Feature would apply to her or him, an amount equal to two
(2%) percent of his or her straight-time pay will be withheld on a pre-tax basis
and contributed to the Thrift Savings Plan.


vi.
Once an O&R Hourly Employee becomes an O&R Hourly Participant, his or her O&R
Hourly Employee contributions can only be distributed in accordance with the
terms of the Thrift Savings Plan and federal tax laws.



vii.
Employee contributions and Employer Matching Contributions will be invested in
funds selected by the O&R Hourly Employee. Each O&R Hourly Employee will have
access to all investment fund options available under the Thrift Savings Plan.
If no fund has been selected, O&R Hourly Employee contributions and Employer
Matching Contributions will be invested in the default investment option under
the Thrift Savings Plan.



Amendment Number 5


Effective January 1, 2017, the amount of any Annual Variable Pay Award to be
counted and included in the Employer Compensation Credit for a Management DCPF
Participant has been increased from 25% to 36% of the Management DCPF
Participant’s rate of base annual salary or pay in effect as of December 31st of
the Plan Year prior to the Plan Year in which the Annual Variable Pay Award is
paid.  The Section, Subsections




















26

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


and provisions in the Defined Contribution Pension Formula that are affected by
this limit are amended consistent with this limit.


Amendment Number 6    


The Thrift Savings Plan did not previously and does not currently discriminate
against same sex spouses. For the avoidance of doubt, whenever the term “Spouse”
or “Surviving Spouse” is used it will include a same-sex spouse.




















































27

--------------------------------------------------------------------------------

Exhibit 10.1.5.3




Amendment Number 7


Appendix A, Participating Employers, is amended by revising names of
participating employers, date of participation, and, if applicable, date of
termination from the Thrift Savings Plan as follows:




APPENDIX A
Participating Employers


A.    List of Participating Employers
    
The following list sets forth the Participating Employers, the effective date of
each Employer’s participation, and the designation of those employees who will
become Participants or continue their participation in the Plan.






















28

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


Name of Company
Effective Date of Participation in the 401(k) and 401(m) formula
Eligible Employees
Effective Date of Termination as Participating Employer
 
 
 
 
Consolidated Edison Development, Inc.*
May 1, 1996
All otherwise Eligible Employees.
 
Consolidated Edison Solutions, Inc.
May 1, 1997
All otherwise Eligible Employees.
 
Consolidated Edison Communications, Inc.
February 1, 1999
All otherwise Eligible Employees.
March 16, 2006 all Eligible Employees
Consolidated Edison Energy, Inc.
March 1, 1998
All otherwise Eligible Employees.
 
Orange and Rockland Utilities, Inc.
January 1, 2001
All otherwise Eligible Employees
 
CED Operating Company, L.P.
June 1, 2000
Employees working at the Lakewood
May 8, 2008 all Eligible Employees

__________________________
*Consolidated Edison Development, Inc. Consolidated Edison Development Inc.,
Consolidated Edison Energy Inc., and Consolidated Edison Solutions Inc., are
each directly owned by “Con Edison Clean Energy Businesses, Inc.” which is a
subsidiary of Consolidated Edison Inc. Competitive Shared Services is a wholly
owned subsidiary of Consolidated Edison Energy, Inc. Effective January 1, 2018,
Con Edison Clean Energy Businesses will be the single employer of the three
named subsidiaries.






























29

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


Name of Company
Effective Date of Participation in the 401(k) and 401(m) formula
Eligible Employees
Effective Date of Termination as Participating Employer
 
 
 
 
 
 
Cogeneration Facility
 
CED Operating Company, L.P.
June 1, 2000
Employees working at the Lakewood Cogeneration Facility
May 8, 2008 all Eligible Employees
Con Edison Transmission
January 1, 2017
Employees are eligible for the 401(k) formula, 401(m) formula
 









































































30

--------------------------------------------------------------------------------

Exhibit 10.1.5.3


IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed on
December 18 , 2017




/s/ Richard Bagwell
Vice President of Human Resources of
Consolidated Edison Company of New York, Inc.
And the Plan Administrator of the Thrift Savings Plan










31